Name: 2013/328/EU: Commission Implementing Decision of 25Ã June 2013 establishing a specific control and inspection programme for fisheries exploiting cod, plaice and sole in the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea
 Type: Decision_IMPL
 Subject Matter: fisheries;  natural environment
 Date Published: 2013-06-27

 27.6.2013 EN Official Journal of the European Union L 175/61 COMMISSION IMPLEMENTING DECISION of 25 June 2013 establishing a specific control and inspection programme for fisheries exploiting cod, plaice and sole in the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea (2013/328/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 95 thereof, Whereas: (1) Regulation (EC) No 1224/2009 applies to all activities covered by the common fisheries policy carried out on the territory of Member States or in Union waters or by Union fishing vessels or, without prejudice to the primary responsibility of the flag Member State, by nationals of Member States, and lays down in particular that Member States shall ensure that control, inspection and enforcement are carried out on a non-discriminatory basis as regards sectors, vessels or persons, and on the basis of risk management. (2) Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (2) lays down the conditions for the sustainable exploitation of cod in the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea. Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multiannual plan for fisheries exploiting stocks of plaice and sole in the North Sea (3) lays down the conditions for the sustainable exploitation of plaice and sole. (3) Article 95 of Regulation (EC) No 1224/2009 foresees the possibility for the Commission to determine, in concert with the Member States concerned, the fisheries which are to be subject to a specific control and inspection programme. Such a specific control and inspection programme has to state the objectives, priorities and procedures as well as benchmarks for inspection activities to be established on the basis of risk management and to be revised periodically after an analysis of the achieved results. Member States concerned are obliged to adopt the necessary measures to ensure the implementation of the specific control and inspection programme, particularly as regards required human and material resources and the periods and zones where these are to be deployed. (4) Article 95(2) of Regulation (EC) No 1224/2009 provides that the specific control and inspection programme states benchmarks for inspections activities that are to be established on the basis of risk management. For this purpose, it is appropriate to lay down common risk assessment and management criteria for checking, inspection and verification activities in order to allow timely risk analyses and global assessments of relevant control and inspection information. The common criteria aim at ensuring a harmonised approach to inspection and verification in all Member States and establishing a level playing field for all operators. (5) The specific control and inspection programme should be established for the period until 31 December 2018 and should be implemented by Belgium, Denmark, Germany, Ireland, France, the Netherlands, Sweden, and the United Kingdom. (6) Article 98(1) and (3) of Commission Implementing Regulation (EU) No 404/2011 (4) foresees that, without prejudice to provisions contained in multiannual plans, competent authorities of Member States have to adopt a risk based approach for the selection of targets for inspection, using all available information and, subject to a risk based control and enforcement strategy, carry out the necessary inspection activities in an objective way in order to prevent the retention on board, transhipment, landing, processing, transport, storage, marketing and stocking of fishery products originating from activities that are not in compliance with the rules of the common fisheries policy. (7) The European Fisheries Control Agency set up by Council Regulation (EC) No 768/2005 (5) (hereafter referred to as EFCA) has to coordinate the implementation of the specific control and inspection programme through a joint deployment plan, which gives effect to the objectives, priorities, procedures and benchmarks for inspection activities determined in the specific control and inspection programme, and identifies the means of control and inspection which could be pooled by each Member State concerned. Relations between procedures defined by the specific control and inspection programme and those defined by the joint deployment plan, should therefore be clarified. (8) In order to harmonise the control and inspection procedures of the fishing activities on cod, plaice and sole, and to ensure the success of the multiannual plans for these stocks and their fisheries, it is appropriate to draw up common rules for the control and inspection activities to be carried out by the competent authorities of the Member States concerned, including mutual access to relevant data. To that end, target benchmarks should determine the intensity of control and inspection activities. (9) Joint inspection and surveillance activities between Member States concerned should be carried out, where applicable, in accordance with joint deployment plans established by the EFCA so as to enhance uniformity of control, inspection and surveillance practices and help develop the coordination of control, inspection and surveillance activities between the competent authorities of those Member States. (10) The results obtained through the application of the specific control and inspection programme should be assessed by means of annual evaluation reports to be communicated by each Member State concerned to the Commission and to the EFCA. (11) The measures provided for in this Decision have been established in concert with the Member States concerned. (12) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: CHAPTER I GENERAL PROVISIONS Article 1 Subject matter This Decision establishes a specific control and inspection programme applicable to fisheries exploiting cod in geographical areas of the Kattegat, the North Sea, the Skagerrak, the eastern Channel, the waters west of Scotland and the Irish Sea, and plaice and sole in geographical area of the North Sea. The geographical areas hereafter are referred to as Areas concerned. Article 2 Scope 1. The specific control and inspection programme shall in particular cover the following activities: (a) fishing activities within the meaning of Article 4(1) of Regulation (EC) No 1224/2009 in Areas concerned; and (b) fishing related activities, including the weighing, processing, marketing, transport and storage of fisheries products. 2. The specific control and inspection programme shall apply until 31 December 2018. 3. The specific control and inspection programme shall be implemented by Belgium, Denmark, Germany, Ireland, France, the Netherlands, Sweden, and the United Kingdom (hereafter referred to as Member States concerned). CHAPTER II OBJECTIVES, PRIORITIES, PROCEDURES AND BENCHMARKS Article 3 Objectives 1. The specific control and inspection programme shall ensure the uniform and effective implementation of conservation and control measures applicable to stocks referred to in Article 1. 2. Control and inspection activities carried out under the specific control and inspection programme shall in particular aim at ensuring compliance with the following provisions: (a) fishing opportunities management and any specific conditions associated therewith, including the monitoring of quota uptake and effort regime in the Areas concerned; (b) reporting obligations applicable to fishing activities, in particular the reliability of the information recorded and reported; (c) provisions on the high grading ban and obligation to land all catches subject to a quota. Article 4 Priorities 1. Member States concerned shall carry out control and inspection activities with respect to fishing activities by fishing vessels and fishing related activities by other operators on the basis of a risk management strategy, in conformity with Article 4(18) of Regulation (EC) No 1224/2009 and Article 98 of Implementing Regulation (EU) No 404/2011. 2. Each fishing vessel, group of fishing vessels, fishing gear category, operator, and/or fishing related activity, for each stock referred to in Article 1, shall be subject to control and inspections according to the level of priority attributed pursuant to paragraph 3. 3. Each Member State concerned shall attribute the level of priority on the basis of the results of the risk assessment carried out in accordance with the procedures laid down in Article 5. Article 5 Procedures for risk assessment 1. This Article shall apply to Member States concerned and, for the sole purposes of application of paragraph 4, to all other Member States. 2. Member States shall assess risks with regard to the stocks and area(s) covered, on the basis of the table set out in Annex I. 3. The risk assessment by each Member State shall consider, on the basis of past experience and using all available and relevant information, how likely a non-compliance is to happen and, if it were to happen, the potential consequence(s). By combining these elements, each Member State shall estimate a level of risk (very low, low, medium, high or very high) for each category for inspection referred to in Article 4(2). 4. In case where a fishing vessel flying the flag of a Member State which is not a Member State concerned, or a third country fishing vessel, operates in the area(s) referred to in Article 1, it shall be attributed a level of risk in accordance with paragraph 3. In the absence of information and unless its flag authorities provide, in the framework of Article 9, the results of their own risk assessment performed according to Article 4(2) and to paragraph 3 leading to a different risk level, it shall be considered as a very high risk level fishing vessel. Article 6 Risk management strategy 1. On the basis of its risk assessment, each Member State concerned shall define a risk management strategy focused on ensuring compliance. Such strategy shall encompass the identification, description and allocation of appropriate cost-effective control instruments and inspection means, in relation to the nature and the estimated level of each risk, and the achievement of target benchmarks. 2. The risk management strategy referred to in paragraph 1 shall be coordinated at regional level through a joint deployment plan as defined in Article 2(c) of Regulation (EC) No 768/2005. Article 7 Relation with joint deployment plans procedures 1. In the framework of a joint deployment plan, where applicable, each Member State concerned shall communicate to the EFCA the results of its risk assessment carried out in accordance with Article 5(3) and, in particular, a list of estimated levels of risk with corresponding targets for inspection. 2. Where appropriate, the risk levels and targets lists referred to in paragraph 1 shall be updated by using information collected during joint inspection and surveillance activities. The EFCA shall be informed immediately following completion of each update. 3. The EFCA shall use information received from Member States concerned to coordinate the risk management strategy at regional level, in accordance with Article 6(2). Article 8 Target benchmarks 1. Without prejudice to target benchmarks defined in Annex I to Regulation (EC) No 1224/2009 and in Article 9(1) of Council Regulation (EC) No 1005/2008 (6), the target benchmarks at Union level for high and very high risk level fishing vessels and/or other operators are set out in Annex II. 2. The target benchmarks for very low, low, and medium risk level fishing vessels and/or other operators shall be determined by Member States concerned through the national control action programmes referred to in Article 46 of Regulation (EC) No 1224/2009 and the national measures referred to in Article 95(4) of Regulation (EC) No 1224/2009. 3. By way of derogation from paragraphs 1 and 2, Member States may apply alternatively different target benchmarks, expressed in terms of improved compliance levels, provided that: (a) a detailed analysis of the fishing activities or fishing related activities and enforcement related issues justifies the need for setting target benchmarks in the form of improved compliance levels; (b) the benchmarks expressed in terms of improved compliance levels are notified to the Commission, and this latter does not object to them within 90 days, are not discriminatory, and do not affect objectives, priorities and risk-based procedures defined by the specific control and inspection programme. 4. All target benchmarks shall be assessed annually on the basis of the evaluation reports referred to in Article 13(1) and, where appropriate, be revised accordingly in the framework of the evaluation referred to in Article 13(4). 5. Where applicable, a joint deployment plan shall give effect to target benchmarks referred to in this Article. CHAPTER III IMPLEMENTATION Article 9 Cooperation between Member States and with third countries 1. Member States concerned shall cooperate in the implementation of the specific control and inspection programme. 2. Where appropriate, all other Member States shall cooperate with the Member States concerned. 3. Member States may cooperate with the competent authorities of third countries for the implementation of the specific control and inspection programme. Article 10 Joint inspection and surveillance activities 1. For the purpose of increasing the efficiency and effectiveness of their national fisheries control systems, Member States concerned shall undertake joint inspection and surveillance activities in waters under their jurisdiction and, where appropriate, on their territory. Where applicable, such activities shall be carried out in the framework of joint deployment plans referred to in Article 9(1) of Regulation (EC) No 768/2005. 2. For the purpose of joint inspection and surveillance activities, each Member State concerned shall: (a) ensure that officials from other Member States concerned are invited to participate in joint inspection and surveillance activities; (b) establish joint operational procedures applicable to their surveillance crafts; (c) designate contact points referred to in Article 80(5) of Regulation (EC) No 1224/2009, where appropriate. 3. Officials and Union inspectors may participate in joint inspection and surveillance activities. Article 11 Exchange of data 1. For the purpose of implementing the specific control and inspection programme, each Member State concerned shall ensure the direct electronic exchange of data referred to in Article 111 of Regulation (EC) No 1224/2009 and Annex XII to Implementing Regulation (EU) No 404/2011 with other concerned Member States and the EFCA. 2. Data referred to in paragraph 1 shall be related to fishing activities and fishing related activities carried out in the area(s) covered by the specific control and inspection programme. Article 12 Information 1. Pending the full implementation of Title XII, Chapter III of Regulation (EC) No 1224/2009, and in accordance with the format set out in Annex III to this Decision, each Member State concerned shall communicate by electronic means to the Commission and to the EFCA, by the 31 January after each calendar year, the following information concerning the preceding year: (a) the identification, date, and type of each control and/or inspection operation carried out during the preceding year; (b) the identification of each fishing vessel (Union fleet register number), vehicle and/or operator (company name) subject to a control and/or inspection; (c) where appropriate, the type of fishing gear inspected; and (d) in case where one or several serious infringements were detected: (i) the type(s) of serious infringement(s); (ii) the state of play concerning the follow-up of serious infringement(s) (e.g. case under investigation, pending, under appeal); and (iii) the sanction(s) imposed as follow-up of serious infringement(s): level of fines, value of forfeited fish and/or gear, points assigned in accordance with Article 126(1) of Implementing Regulation (EU) No 404/2011, and/or other type of sanctions. 2. Information referred to in paragraph 1 shall be communicated for each control and/or inspection and shall continue to be listed and updated in each report until the action is concluded under the laws of the Member State concerned. Where no action is taken following the detection of a serious infringement, an explanation shall be included. Article 13 Evaluation 1. Each Member State concerned shall, by 31 March of the year following the relevant calendar year, send to the Commission and the EFCA an evaluation report concerning the effectiveness of the control and inspection activities carried out under this specific control and inspection programme. 2. The evaluation report referred to in paragraph 1 shall at least include the information listed in Annex IV. Member States concerned may also include in their evaluation report other actions such as training or information sessions designed to have an impact on compliance by fishing vessels and other operators. 3. The EFCA, for its annual assessment of the effectiveness of joint deployment plans referred to in Article 14 of Regulation (EC) No 768/2005, shall take into consideration evaluation reports referred to in paragraph 1. 4. The Commission shall convene once a year a meeting of the Committee for fisheries and aquaculture to evaluate the suitability, adequacy and effectiveness of the specific control and inspection programme and its overall impact on compliance by fishing vessels and other operators, on the basis of evaluation reports referred to in paragraph 1. Target benchmarks set out in Annex II may be reviewed accordingly. Article 14 Entry into force This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Done at Brussels, 25 June 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 1. (2) OJ L 348, 24.12.2008, p. 20. (3) OJ L 157, 19.6.2007, p. 1. (4) OJ L 112, 30.4.2011, p. 1. (5) OJ L 128, 21.5.2005, p. 1. (6) OJ L 286, 29.10.2008, p. 1. ANNEX I PROCEDURES FOR RISK ASSESSMENT Each fishing vessel, group of fishing vessels, fishing gear category, operator, and/or fishing related activity, in different stocks and area(s) referred to in Article 1, shall be subject to control and inspections according to the level of priority attributed. The level of priority shall be attributed depending on the results of the risk assessment carried out by each Member State concerned, or by any other Member State for the sole purposes of application of Article 5(4), on the basis of the following procedure: Risk description [depending on the risk/fishery/area and data available] Indicator [depending on the risk/fishery/area and data available] Step in the fishery/marketing chain (When and where does the risk appear) Points to be considered [depending on the risk/fishery/area and data available] Occurrence in the fishery (1) Potential consequence(s) (1) Level of risk (1) [Note: risks identified by Member States should be in line with objectives defined in Article 3] Levels of catches/landings distributed by fishing vessels, stocks, and gears, Availability of quota to fishing vessels, distributed by fishing vessels, stocks and gears, Use of standardised boxes, Level and fluctuation of market price for the landed fisheries products (first sale), Number of inspections previously carried out and number of detected infringements for the fishing vessel and/or other operator concerned, Background, and/or potential danger, of fraud linked to port/location/area, and metier, Any other relevant information or intelligence. Frequent/Medium/Seldom cases/or Not significant Serious/Significant/Acceptable/or Marginal very low/low/medium/high/or very high (1) Note: To be assessed by Member States. The risk assessment shall consider, on the basis of past experience and using all available information, how likely a non-compliance is to happen and, if it were to happen, the potential consequence. ANNEX II TARGET BENCHMARKS 1. Level of inspections at sea (including aerial surveillance, where applicable) On a yearly basis, the following target benchmarks (1) shall be reached for the inspections at sea of fishing vessels engaged in the fishery of cod, plaice and sole in the area, in the case that inspections at sea are relevant in relation to the step in the fishery chain and are part of the risk management strategy: Benchmarks per year (2) Level of estimated risk for fishing vessels in accordance with Article 5(2) high very high Fishery Inspection at sea of at least 2,5 % of fishing trips by high risk level fishing vessels targeting the fishery in question Inspection at sea of at least 5 % of fishing trips by very high risk level fishing vessels targeting the fishery in question 2. Level of inspections ashore (including document based controls and inspections in ports or at first sale) On a yearly basis, the following target benchmarks (3) shall be reached for the inspections ashore (including document based controls and inspections in ports or at first sale) of fishing vessels and other operators engaged in the fishery of cod, plaice and sole in the area, in the case that inspections ashore are relevant in relation to the step in the fishery/marketing chain and are part of the risk management strategy. Benchmarks per year (4) Level of risk for fishing vessels and/or other operators (first buyer) high very high Fishery Inspection in port of at least 10 % of overall landed quantities by high risk level fishing vessels Inspection in port of at least 15 % of overall landed quantities by very high risk level fishing vessels Inspections made after landing or transhipment shall in particular be used as a complementary cross-checking mechanism to verify the reliability of the information recorded and reported on catches and landings. (1) For vessels spending less than 24 hours at sea per fishing trip, and according to the risk management strategy, the target benchmarks may be reduced by half. (2) expressed in a % of fishing trips in the area by high/very high risk fishing vessels/per year (3) For vessels landing less than 10 tonnes per landing, and according to the risk management strategy, the target benchmarks may be reduced by half. (4) expressed in a % of quantities landed by high/very high risk fishing vessels/per year ANNEX III PERIODICAL INFORMATION ON THE IMPLEMENTATION OF THE SPECIFIC CONTROL AND INSPECTION PROGRAMME Format for the communication of the information to be provided according to Article 12 for each inspection to be included in the report: Element name Code Description and content Identification of inspection II ISO alpha2 country code + 9 digits, e.g. DK201200000 Date of inspection DA YYYY-MM-DD Type of inspection or control IT Sea, shore, transport, document (to be indicated) Identification of each fishing vessel, vehicle or operator ID Union fleet register number of the fishing vessel, vehicle identification, and/or company name of the operator Fishing gear type GE Gear code based on FAOs International Standard Statistical Classification of the Fishing Gear Serious infringement SI Y = yes, N = no Type of serious infringement detected TS Indicate type of serious infringement detected, in reference to the number (left column) in Annex XXX to Implementing Regulation (EU) No 404/2011. In addition, the serious infringements referred to in Article 90(1)(a), (b) and (c) of the Control Regulation shall be respectively identified by the numbers 13, 14 and 15. State of play follow up FU Indicate state of play: PENDING, APPEAL or CLOSED Fine SF Fine in EUR, e.g. 500 Confiscation SC CATCH/GEAR for physical confiscation. Amount confiscated in case of value of catch/gear in EUR, e.g. 10 000. Other SO In case of withdrawal of license/authorisation, indicate LI or AU + number of days, e.g. AU30 Points SP Number of points assigned, e.g. 12 Remarks RM In case of no action taken following detection of a serious infringement, explanation why in free text ANNEX IV CONTENT OF EVALUATION REPORTS Evaluation reports shall at least contain the following information: I. General analysis of control, inspection and enforcement activities carried out (for each Member State concerned)  Description of risks identified by the concerned Member State and detailed content of its risk management strategy, including a description of the review and revision process.  Comparison of type of control and inspection tools used and number of inspection means committed/number of means provided in the execution of the specific control and inspection programme, including duration and areas of deployment.  Comparison of type of control and inspection tools used and number of control activities and inspections carried out (complete on the basis of information sent in accordance with Annex III)/number of serious infringements detected and, where possible, analysis on the motives for committing such infringements.  Sanctions imposed for serious infringements (complete on the basis on information sent in accordance with Annex III).  Analysis of other actions (distinct from control, inspection and enforcement activities, e.g. training or information sessions) designed to have an impact on compliance by fishing vessels and/or other operators [EXAMPLE: number of selective gear improvements deployed, numbers of cod/juvenile samples, etc.]. II. Detailed analysis of control, inspection and enforcement activities carried out (for each Member State concerned) 1. Analysis of inspection activities at sea (including aerial surveillance, where appropriate), in particular:  comparison of patrol vessels provided/committed,  serious infringements rate at sea,  proportion of inspections at sea on fishing vessels with a very low, low, or medium level of risk resulting in one or more serious infringement,  proportion of inspections at sea on fishing vessels with a high or very high level of risk resulting in one or more serious infringement,  type and level of sanctions/evaluation of the deterrent effect. 2. Analysis of ashore inspection activities (including document based controls and inspections in ports or at first sale, or transhipments), in particular:  comparison of ashore-based inspection units provided/committed,  ashore serious infringements rate,  proportion of inspections ashore on fishing vessels and/or operators with a very low, low, or medium level of risk resulting in one or more serious infringement,  proportion of inspections ashore on fishing vessels and/or operators with a high or very high level of risk resulting in one or more serious infringement,  type and level of sanctions/evaluation of the deterrent effect. 3. Analysis of target benchmarks expressed in terms of compliance levels (where applicable), in particular:  comparison of inspection means provided/committed,  serious infringement rate and trend (by comparison with 2 previous years),  proportion of inspections on fishing vessels/operators resulting in one or more serious infringements,  type and level of sanctions/evaluation of the deterrent effect. 4. Analysis of other inspection and control activities: transhipment, aerial surveillance, importation/exportation, etc., as well as other actions such as training or information sessions designed to have an impact on compliance by fishing vessels and other operators III. Proposal(s) for improving effectiveness of control, inspection and enforcement activities carried out (for each Member State concerned)